UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7871



DUKE E. WOODLEY,

                                              Plaintiff - Appellant,

          versus

COMMONWEALTH   OF     VIRGINIA   DEPARTMENT   OF
CORRECTIONS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-582)


Submitted:   May 1, 1997                       Decided:   May 8, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Duke E. Woodley, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). The district court assessed a filing fee in accordance with

Local Rule 28(C) for the Eastern District of Virginia, and dis-

missed the case without prejudice when Appellant failed to comply

with the fee order. Finding no abuse of discretion, we deny a

certificate of appealability and dismiss the appeal.* We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




    *
      Appellant claims that he never received the order imposing
the partial filing fee. Appellant may file a Fed. R. Civ. P. 60(b)
motion for reconsideration, or because the action was dismissed
without prejudice, he may refile the action.

                                2